C. A. 11th Cir. [Certiorari granted, *1089ante, pp. 1033 and 1034.] Upon consideration of the letter of December 5, 2011, from the Solicitor General on behalf of the parties and the amici curiae invited to brief and argue these cases, the following briefing schedule is adopted.
On the minimum coverage provision issue (No. 11-398), brief of the Solicitor General, not to exceed 16,500 words, is to be filed on or before Friday, January 6, 2012. Briefs of respondents, not to exceed 16,500 words, are to be filed on or before Monday, Febru­ary 6, 2012. Reply brief, not to exceed 6,600 words, is to be filed on or before Wednesday, March 7, 2012.
On the Anti-Injunction Act issue (No. 11-398), brief of the Court-appointed amicus curiae is to be filed on or before Friday, January 6, 2012. Briefs of the Solicitor General and respondents are to be filed on or before Monday, February, 6, 2012. Reply briefs of the Solicitor General and respondents are to be filed on or before Monday, February 27, 2012. Reply brief of the Court-­appinted amicus curiae is to be filed on or before Monday, March 12, 2012.
On the severability issue (Nos. 11-393 and 11-400), briefs of petitioners are to be filed on or before Friday, January 6, 2012. Brief of the Solicitor General is to be filed Friday, January 27, 2012. Brief of the Court-appointed amicus curiae is to be filed on or before Friday, February 17, 2012. Reply briefs of the Solic­itor General and petitioners are to be filed on or before Tuesday, March 13, 2012.
On the Medicaid issue (No. 11-400), brief of petitioners is to be filed on or before Tuesday, January 10, 2012. Brief of the Solici­tor General is to be filed on or before Friday, February 10, 2012. Reply brief is to-be filed on or before Monday, March 12, 2012.
Other amici curiae shall file separate briefs on each issue they intend to address. Briefs shall be filed within the time allowed under this Court’s Rule 37.3(a), except that amici curiae briefs addressing the severability issue shall be filed on or before the due date for the brief of the party or Court-appointed amicus curiae whose position the brief is supporting. Parties and amici curiae shall identify on the cover of each brief the issue that is addressed in the brief. Amici curiae shall also identify on the cover of the brief the party or parties supported or whether the brief suggests affirmance or reversal, as required by this Court’s Rule 37.3(a).